Filed 3/1/16 P. v. Lara CA2/8
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                            DIVISION EIGHT


THE PEOPLE,                                                         B265003

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. KA025844)
         v.

JUAN LOPEZ LARA,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Wade Olson, Judge. Affirmed.


         Carlos Ramirez, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.




                                                  ******
          Juan Lopez Lara appeals an order denying a motion to reconsider the trial
court’s denial of a petition for resentencing pursuant to Penal Code section
1170.18, enacted by Proposition 47. Pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), appellant’s counsel filed an opening brief requesting this
court review the record and determine whether any arguable issues exist on
appeal. We have reviewed the entire record and find no arguable issue. We
affirm.
                                   BACKGROUND
          On March 28, 1995, a felony information charged appellant with possession
of methamphetamine for sale (Health & Saf. Code, § 11378; count 1) and selling
methamphetamine (Health & Saf. Code, § 11379, subd. (a); count 2). On
April 28, 1995, appellant pled no contest to count 1, and he was placed on three
years of formal probation. On May 24, 1996, appellant admitted he violated the
terms of his probation, which was revoked. He was sentenced to two years in state
prison.
          More than 18 years later, on December 30, 2014, the trial court received
from appellant a petition for recall of his sentence and resentencing pursuant to
Penal Code section 1170.18. The court denied the petition on January 21, 2015.
On May 6, 2015, appellant filed a motion to reconsider that denial, which the court
denied. Appellant timely appealed from that order.
                                    DISCUSSION
          We appointed counsel to represent appellant on this appeal. After review of
the record, appellant’s court-appointed counsel filed an opening brief asking this
court to review the record independently pursuant to Wende, supra, 25 Cal.3d at
page 441. On October 15, 2015, we advised appellant he had 30 days to submit
any contentions or issues he wished us to consider. Appellant did not file a
supplemental brief.
          We have examined the entire record. We are satisfied no arguable issues
exist and appellant’s counsel has fully satisfied his responsibilities under Wende.


                                           2
(Smith v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at
p. 441; see People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
                                 DISPOSITION
      The court’s order is affirmed.




                                                FLIER, J.
WE CONCUR:




      BIGELOW, P. J.




      RUBIN, J.




                                        3